                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:21-CV-00214-MOC-DSC


 OVERTON ROW HOLDINGS LLC et.                    )
 al.                                             )
                                                 )
                  Plaintiffs,                    )
                                                 )
 v.                                              )                   ORDER
                                                 )
 CW CONSTRUCTION &                               )
 DEVELOPMENT LLC,                                )
                                                 )
                  Defendant.                     )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Ethan J. Loeb]” (document #2) filed May 7, 2021. For the reasons set forth therein,

the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Max O. Cogburn, Jr.


       SO ORDERED.
                                          Signed: May 7, 2021
